


Exhibit 10.1
CHANGE IN TERMS AGREEMENT


Principal
$500,000.00
Loan Date
11-23-2010
Maturity
05-23-2012
Loan No
823002500
Call/Coll
     56
Account
Officer
MH
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
INNSUITES HOSPITALITY TRUST, YUMA HOSPITAILTY PROPERTIES LIMITED PARTNERSHIP and
RRF LIMITED PARTNERSHIP
1625 E. NORTHERN AVENUE, STE #105
PHOENIX, AZ  85020
Lender:
RepublicBankAZ, N.A.
909 E. Missouri Avenue
Phoenix, AZ  85014
       



Principal Amount:  $500,000.00
Date of Agreement:  MAY 12, 2011



DESCRIPTION OF EXISTING INDEBTEDNESS.  THAT CERTAIN PROMISSORY NOTE DATED
NOVEMBER 23, 2010, EXECUTED BY BORROWER IN FAVOR OF LENDER, IN THE ORIGINAL
PRINCIPAL AMOUNT OF $500,000.00 (THE “NOTE”).  THE NOTE AND CHANGE IN TERMS
AGREEMENT ARE HEREINAFTER REFERRED TO AS THE “NOTE”.


DESCRIPTION OF COLLATERAL.  THAT CERTAIN DEED OF TRUST DATED NOVEMBER 23, 2010,
EXECUTED BY BORROWER, AS TRUSTOR, AND LENDER, AS BENEFICIARY AND TRUSTEE, FILED
NOVEMBER 29, 2010, IN THE OFFICE OF THE COUNTY RECORDER OF YUMA COUNTY, ARIZONA,
AS FILE #2010-30593;


AS WELL AS THAT CERTAIN COMMERCIAL SECURITY AGREEMENT DATED NOVEMBER 23, 2010,
EXECUTED BY BORROWER, AS GRANTOR, AND LENDER, AS SECURED PARTY, EVIDENCED BY
THAT CERTAIN UCC-1 FINANCING STATEMENT FILED NOVEMBER 29, 2010, IN THE OFFICIAL
RECORDS OF THE SECRETARY OF STATE OF ARIZONA, AS FILE #201016331028;


AS WELL AS THAT CERTAIN COMMERCIAL SECURITY AGREEMENT DATED NOVEMBER 23, 2010,
EXECUTED BY BORROWER, AS GRANTOR, AND LENDER, AS SECURED PARTY, EVIDENCED BY
THAT CERTAIN UCC-1 FINANCING STATEMENT FILED DECEMBER 3, 2010, IN THE OFFICIAL
RECORDS OF THE SECRETARY OF STATE OF OHIO, AS FILE #OH00146645061.


DESCRIPTION OF CHANGE IN TERMS.
1.  
THE MATURITY DATE OF SAID NOTE AND REVOLVING LINE OF CREDIT IS HEREBY EXTENDED
FROM MAY 23, 2011 TO MAY 23, 2012.

2.  
THE MARGIN USED TO DETERMINE THE INTEREST RATE IS HEREBY REDUCED FROM 2.750
PERCENTAGE POINTS OVER THE INDEX TO 1.000 PERCENTAGE POINT OVER THE INDEX.  THE
INDEX AND FLOOR RATE SHALL REMAIN UNCHANGED.



ALL OTHER TERMS AND CONDITIONS OF SAID NOTE SHALL REMAIN THE SAME.


PROMISE TO PAY.  INNSUITES HOSPITALITY TRUST, YUMA HOSPITALITY PROPERTIES
LIMITED PARTNERSHIP AND RRF LIMITED PARTNERSHIP (“Borrower”) jointly and
severally promise to pay to RepublicBankAZ, N.A. (“Lender”), or order, in lawful
money of the United States of America, the principal amount of Five Hundred
Thousand & 00/100 Dollars ($500,000.00) or so much as may be outstanding,
together with interest on the unpaid outstanding principal balance of each
advance.  Interest shall be calculated from the date of each advance until
repayment of each advance.


PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on May 23, 2012.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning June 23, 2011, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs.  Borrower will pay to Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.


VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the highest
published prime rate as published in the Wall Street Journal (the “Index”).  The
Index is not necessarily the lowest rate charged by Lender on its loans.  If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will note
occur more often than each daily.  Borrower understands that Lender may make
loans based on other rates as well.  The Index is currently 3.250% per
annum.  Interest on the unpaid principal balance of this loan will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
1.000 percentage point over the Index, adjusted if necessary for any minimum and
maximum rate limitations described below, resulting in an initial rate of 6.000%
per annum based on a year of 360 days.  NOTICE:  Under no circumstances will the
interest rate on this loan be less than 6.000% per annum and no more than the
maximum rate allowed by applicable law.


INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric rate stated in the loan
documents.  (Initial Here  /s/ JW )


EFFECTIVE RATE.  Borrower agrees to an effective rate of interest that is the
rate specified in this Agreement plus any additional rate resulting from any
other charges in the nature of interest paid or to be paid in connection with
this Agreement.


PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is
due.  Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower’s obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance
due.  Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language.   If Borrower sends such a payment,
Lender may accept it without losing any or Lender’s rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to
Lender.  All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to:  RepublicBankAZ, N.A., 909 E. Missouri Avenue  Phoenix, AZ  85014.


LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $10.00, whichever is greater.


INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by adding an
additional 10.000 percentage point margin (“Default Rate Margin”).  The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default.  However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.


DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:


Payment Default.  Borrower fails to make any payment when due under the
Indebtedness.


Other Defaults:  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties.  Any guarantor of Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor’s or Borrower’s property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.


False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.


Insolvency.  The dissolution or termination of Borrower’s existence as a going
business or the death of any partner, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower’s property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor.    Any of the preceding events occurs with respect
to any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note.


Events Affecting General Partner of Borrower.  Any of the preceding events
occurs with respect to any general partner of Borrower or any general partner
dies or becomes incompetent.


Change in Ownership. The resignation or expulsion of any general partner with an
ownership interest of twenty-five percent (25%) or more in Borrower.  Any change
in ownership of twenty-five percent (25%) or more of the common stock of
Borrower.


Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.


Insecurity.  Lender in good faith believes itself insecure.


Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given notice of a breach of the same provision of this
Agreement within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within thirty (30) days; or (2) if the cure requires more
than thirty (30) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.


LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.


ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay.  Borrower will pay Lender that
amount.  This includes, subject to any limits under applicable law, Lender’s
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including attorneys' fees, expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), and
appeals.  However, Borrower will only pay attorneys’ fees of an attorney not
Lender’s salaried employee, to whom the matter is referred after Borrower's
default.  If not prohibited by applicable law, Borrower will also pay any court
costs, in addition to all other sums provided by law.


JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.


GOVERNING LAW.  This Agreement will be governed by the federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Arizona without regard to its conflicts of law provisions.  This Agreement has
been accepted by Lender in the State of Arizona.


DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.


RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorized
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts.


COLLATERAL.  Borrower acknowledges this Agreement is secured by the following
collateral described in the security instruments listed herein:


(A) A DEED OF TRUST DATED NOVEMBER 23, 2010, TO A TRUSTEE IN FAVOR OF LENDER ON
REAL PROPERTY LOCATED IN YUMA COUNTY, STATE OF ARIZONA.


(B) ACCOUNTS DESCRIBED IN COMMERCIAL SECURITY AGREEMENTS DATED NOVEMBER 23,
2010.


LINE OF CREDIT.  This Agreement evidences a revolving line of credit.  Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph.  All oral requests shall be confirmed in writing on the day of the
request.  All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above.  The
following person or persons are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of such
authority:  JAMES WIRTH, PRESIDENT of INNSUITES HOSPITALITY TRUST.  Borrower
agrees to be liable for all sums either: (A) advanced in accordance with the
instructions of an authorized person or (B) credited to any of Borrower’s
accounts with Lender.  The unpaid principal balance owing on this Agreement at
any time may be evidenced by endorsements on this Agreement or by Lender’s
internal records, including daily computer print-outs.


CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender’s right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future changes in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.


SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.


NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING
AGENCIES.  Please notify us if we report any inaccurate information about your
account(s) to a consumer reporting agency.  Your written notice describing the
specific inaccuracy(ies) should be sent to us at the following
address:  RepublicBankAZ, N.A.  909 E. Missouri Avenue  Phoenix, AZ 85014.


MISCELLANEOUS PROVISIONS.  If any part of this Agreement cannot be enforced,
this fact will not affect the rest of the Agreement.  Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them.  Each Borrower understands and agrees that, with or without notice to
Borrower, Lender may with respect to any other Borrower (a) make one or more
additional secured or unsecured loans or otherwise extend additional credit; (b)
alter, compromise, renew, extend, accelerate, or otherwise change one or more
times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness; (c)
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral; (d)
apply such security and direct the order or manner of sale thereof, including
without limitation, any non-judicial sale permitted by the terms of the
controlling security agreements, as Lender in its discretion may determine; (e)
release, substitute, agree not to sue, or deal with any one or more of
Borrower’s sureties, endorsers, or other guarantors on any terms or in any
manner Lender may choose; and (f) determine how, when and what application of
payments and credits shall be made on any other indebtedness owing by such other
Borrower.  Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive presentment, demand for payment,
and notice of dishonor.  Upon any change in the terms of this Agreement, and
unless otherwise expressly stated in writing, no party who signs this Agreement,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability.  All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party, partner,
or guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone.  All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made.  The obligations
under this Agreement are joint and several.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE
PROVISIONS.  EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.


CHANGE IN TERMS SIGNERS:


 


INNSUITES HOSPITALITY TRUST
By:
/s/ James F. Wirth
   
JAMES F. WIRTH, President of INNSUITES HOSPITALITY TRUST
 
YUMA HOSPITALITY PROPERTIES LIMITED PARTNERSHIP
INNSUITES HOSPITALITY TRUST, General Partner of YUMA HOSPITALITY PROPERTIES
LIMITED PARTNERSHIP
By:
/s/ James F. Wirth
   
JAMES F. WIRTH, President of INNSUITES HOSPITALITY TRUST
 
RRF LIMITED PARTNERSHIP
INNSUITES HOSPITALITY TRUST, General Partner of RRF LIMITED PARTNERSHIP
By:
/s/ James F. Wirth
   
JAMES F. WIRTH, President of INNSUITES HOSPITALITY TRUST
 
 
 
/s/ James F. Wirth
   
JAMES F. WIRTH, GUARANTOR



